Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan White (Reg. No. 45211) on 10/28/2021.

The application has been amended as follows: 

1. (Currently Amended) An apparatus, comprising: a male component having an electrically conductive male element integral to a first electrical pathway; a female component having an electrically conductive female element integral to a second electrical pathway, the female component being adapted to receive the male component; and an electrically conductive intermediary element removably disposed on the male element prior to the male component being received by the female component; wherein the intermediary element electrically connects the first electrical pathway and the second electrical pathway when the male component is received by the female component.
providing a male component having an electrically conductive male element integral to a first electrical pathway; providing a female component having an electrically conductive female element integral to a second electrical pathway, the female component being adapted to receive the male component; 4ROA2 sent May 26, 2021providing an electrically conductive intermediary element removably disposed on the male element prior to the male component being received by the female component; and inserting the male component into the female component to electrically connect the first electrical pathway and the second electrical pathway.

31. (Currently Amended) A method, comprising: repairing a rotatable and wet-mateable mating connector having one or more removable conductive elements and one or more removable non-conductive sealing elements disposed on a male body by: removing a defective removable conductive element and/or a defective removable non-conductive sealing element from the male body while the male body is detached from a complementary female body; placing a functioning removable conductive element and/or a functioning removable non-conductive sealing element at a proper corresponding location on the male body prior to joining the male body and the female body.

Allowable Subject Matter
Claims 1-32 are allowed.
	
	
	REASONS FOR ALLOWANCE
An apparatus, comprising: a male component having an electrically conductive male element integral to a first electrical pathway; a female component having an electrically conductive female element integral to a second electrical pathway, the female component being adapted to receive the male component; wherein the intermediary element electrically connects the first electrical pathway and the second electrical pathway when the male component is received by the female component.” (male component 200, female component 110, sealing 234)
Li et al. (US. 9,466,916 B2) does not teach “an electrically conductive intermediary element removably disposed on the male element prior to the male component being received by the female component.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-9 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 10 Li et al. (US. 9,466,916 B2) teaches “An apparatus, comprising: a male component of a rotatable and wet-mateable mating connector having one or more removable conductive elements and one or more removable non-conductive sealing 
Li et al. (US. 9,466,916 B2) does not teach “a female component of the rotatable and wet-mateable mating connector having one or more female conductive elements embedded in a female body, the one or more female conductive elements being complementary to the one or more removable conductive elements of the male component, and the female body forming a chamber into which the male component is removably insertable, the one or more removable non-conductive sealing elements being in sealing engagement with the female body and the one or more removable conductive elements being in conductive engagement with the one or more female conductive elements.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 10, these limitations, in combination with remaining limitations of claim 10, are neither taught nor suggested by the prior art of record, therefore claim 10 is allowable.
Claims 11-22 are dependent on claim 10 and are therefore allowable for the same reasons.  

	
	REASONS FOR ALLOWANCE
A method, comprising: providing a male component having an electrically conductive male element integral to a first electrical pathway; providing a female component having an electrically conductive female element integral to a second electrical pathway, the female component being adapted to receive the male component; 4ROA2 sent May 26, 2021and inserting the male component into the female component to electrically connect the first electrical pathway and the second electrical pathway.”(male component 200, female component 110, sealing 234)

Li et al. (US. 9,466,916 B2) does not teach “providing an electrically conductive intermediary element removably disposed on the male element prior to the male component being received by the female component.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 23, these limitations, in combination with remaining limitations of the amended claim 23, are neither taught nor suggested by the prior art of record, therefore the amended claim 23 is allowable.
Claims 24-26 are dependent on the amended claim 23 and are therefore allowable for the same reasons.  

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 27 Li et al. (US. 9,466,916 B2) teaches “A method, comprising: providing a male component of a rotatable and wet-mateable mating connector having one or more 
Li et al. (US. 9,466,916 B2) does not teach “the one or more female conductive elements being complementary to the one or more removable conductive elements of the male component, and the female body forming a chamber into which the male component is removably inserted, the one or more removable non-conductive sealing elements being in sealing 17OlidWet-MateableC onnector engagement with the female body and the one or more removable conductive elements being in conductive engagement with the one or more female conductive elements; and inserting the male component into the chamber of the female component to produce the rotatable and wet-mateable mating connector.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 27, these limitations, in combination with remaining limitations of claim 27, are neither taught nor suggested by the prior art of record, therefore claim 27 is allowable.
Claims 28-30 are dependent on claim 27 and are therefore allowable for the same reasons.  

	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 31 Li et al. (US. 9,466,916 B2) teaches “A method, comprising: repairing a rotatable and wet-mateable mating connector having one or more removable conductive elements and one or more removable non-conductive sealing elements disposed on a male body by: removing a defective removable conductive element and/or a defective removable non-conductive sealing element from the male body while the male body is detached from a complementary female body.” (male component 200, female component 110, sealing 234)

Li et al. (US. 9,466,916 B2) does not teach “placing a functioning removable conductive element and/or a functioning removable non-conductive sealing element at a proper corresponding location on the male body prior to joining the male body and the female body.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 31, these limitations, in combination with remaining limitations of the amended claim 31, are neither taught nor suggested by the prior art of record, therefore the amended claim 31 is allowable.
Claim 32 are dependent on the amended claim 31 and are therefore allowable for the same reasons.  

	
	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831